Citation Nr: 0026072	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  93-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for claimed asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active service from June 2, 1975 to July 1, 
1975.  He had service in the Army National Guard and the 
United States Army Reserve with verified periods of active 
duty for training (ACDUTRA), to include 12 days during the 
period from January 1987 to January 1988.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the RO.  

The Board remanded the case in March 1996 for additional 
development of the record.  



FINDING OF FACT

The veteran's claim of service connection for asthma is 
plausible and capable of substantiation.



CONCLUSION OF LAW

A well-grounded claim of service connection for asthma has 
been presented.  38 
 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110, 1131 (West 1991).  

Service connection may also be granted for malaria where it 
is manifest to a degree of 10 percent or more within the 
first postservice year. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran contends that he suffers from asthma that was 
aggravated during a period of ACDUTRA in June 1987.  

The record includes a statement by a physician at Hartford 
Hospital which indicated that the veteran was hospitalized 
there in June 1985 for treatment of asthma exacerbation.  

The June 1987 Naval Hospital records show that the veteran 
was admitted for treatment of asthma.  It was noted he had a 
long history of asthma with no acute exacerbations from 1985 
to the presented.  It was indicated that, while on Reserve 
duty, he developed dyspnea and audible wheezing.  

The June 1987 hospital records are competent evidence 
suggesting that the veteran has current disability 
attributable to asthma that worsened during a period of 
ACDUTRA, satisfying the requirements of Caluza.  

Thus, the Board finds that the veteran has submitted a well-
grounded claim.  



ORDER

As the claim of service connection for asthma is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for asthma by the RO is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard, including an examination 
to determine the nature and likely etiology of the claimed 
asthma.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received by him for the claimed asthma 
since 1997.  Based on the veteran's 
response, the RO should undertake to 
obtain copies of all clinical records 
from any identified treatment source.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine that nature and likely etiology 
of the claimed asthma.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the likelihood that the veteran's 
asthma was aggravated during his period 
of service in June 1987.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for asthma.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


- 2 -


